Exhibit 10.F
JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          AGREEMENT by and between Johnson Controls, Inc. a Wisconsin
corporation (the “Company”) and Executive Name (the “Executive”), dated
                                                            .
          The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
          1. Certain Definitions.
          (a) (i) The “Effective Date” shall mean the first date during the
Change of Control Period (as defined in Section 1(b)) on which a Change of
Control (as defined in Section 2) occurs. (ii) Anything in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if the Executive’s
employment with the Company is terminated or the Executive ceases to be an
officer of the Company prior to the date on which the Change of Control occurs,
and if it is reasonably demonstrated by the Executive that such termination of
employment or cessation of status as an officer (A) was at the request of a
third party who has taken steps reasonably calculated to effect the Change of
Control or (B) otherwise arose in connection with or anticipation of the Change
of Control, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such termination of employment or
cessation of status as an officer.
          (b) The “Change of Control Period” shall mean the period commencing on
the date hereof and ending on the second anniversary of such date; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), the Change of Control
Period shall be automatically extended so as to terminate two years from such
Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice to the Executive that the Change of Control Period shall not
be so extended.

1



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          (c) A “Change of Control” shall mean the first to occur of the
following events:
          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (I) any acquisition directly from the Company, (II) any acquisition
by the Company, (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliated Company, or
(IV) any acquisition by any corporation pursuant to a transaction that complies
with Sections 1(c)(iii)(A), 1(c)(iii)(B) and 1(c)(iii)(C);
          (ii) Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
          (iii) Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding

2



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or an Affiliated Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
          (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (d) As used in this Agreement, the term “Affiliated Company” or
“Affiliated Companies” shall include any company or companies controlled by,
controlling or under common control with the Company; provided that when
determining when the Executive has experienced a Separation from Service for
purposes of this Agreement, control shall be determined pursuant to Code Section
414(b) or 414(c), except that the phrase “at least 50 percent” shall be used in
place of the phrase “at least 80 percent” in each place it appears in the
regulations thereunder.
          (e) “Code” shall mean the Internal Revenue Code of 1986, as amended.
Any reference to a specific provision of the Code shall be deemed to include any
successor provision thereto.
          (f) “Separation from Service” shall mean the Executive’s Termination
of Employment, except that if the Executive continues to provide services
following his or her Termination of Employment, such later date as is considered
a separation from service, within the meaning of Code Section 409A, from the
Company and its Affiliated Companies. Specifically, if the Executive continues
to provide services to the Company or an Affiliated Company in a capacity other
than as an employee, such shift in status is not automatically a Separation from
Service.
          (g) For purposes of this Agreement, the Executive will be considered a
“Specified Employee” if, on the date of the Executive’s Separation from Service,
the Executive is a key employee of the Company or an affiliate of the Company
(within the meaning of Code Section 414(b) or (c)) any of the stock of which is
publicly traded on an established securities market or otherwise. The Executive
is considered a key employee for the 12-month period beginning on the first day
of the fourth month following the key employee identification date, which is
December 31 of each year, such that if the Executive satisfies the requirements
for key employee status as of December 31 of a year, the Executive shall be
treated as a key employee for the 12-month period beginning April 1 of the
following calendar year. The Executive will meet the requirements for key
employee status as of December 31 of a year if the Executive

3



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
meets the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), applied
in accordance with the regulations under Code Section 416, but disregarding Code
Section 416(i)(5), at any time during the 12-month period ending on such
December 31. For purposes of determining whether the Executive is a key
employee, the definition of compensation under Treasury Regulation §1.415-2(a)
shall be used, applied as if the Company and its affiliates were not using any
safe harbor under Treasury Regulation §1.415-2(d), any of the special timing
rules of Treasury Regulation §1.415-2(e) or any of the special rules provided in
Treasury Regulation §1.415-2(g).
          In lieu of the foregoing, if, in the transaction constituting a Change
of Control, the Company is merged with or acquired by another entity, and
immediately following the Change of Control the stock of either the Company or
the acquirer or successor in such transaction is publicly traded on an
established securities market or otherwise, then the Executive shall be
considered a key employee for the period between the effective date of such
transaction and the next specified employee effective date of the acquirer or
survivor if the Executive is on the combined list of the specified employees of
each entity participating in the transaction, as re-ordered to identify the top
50 key employees (as well as 1% and 5% owners that are considered key employees)
in accordance with Treasury Regulations §1.409A-1(i)(6)(i).
          (h) For purposes of this Agreement, the Executive’s “Termination of
Employment” (or variations thereof, such as “Terminates Employment” or
“Employment Termination”) shall occur when the Executive permanently ceases to
perform services for the Company and its Affiliated Companies as an employee or
when the level of bona fide services the Executive performs as an employee of
the Company and its Affiliated Companies permanently decreases to no more than
twenty percent (20%) of the average level of bona fide services performed by the
Executive (whether as an employee or independent contractor) for the Company and
its Affiliated Companies over the immediately preceding thirty-six (36)-month
period (or such lesser period of services). Notwithstanding the foregoing, if
the Executive takes a leave of absence for purposes of military leave, sick
leave or other bona fide reason, the Executive will not be deemed to have
experienced a Termination of Employment for the first six (6) months of the
leave of absence, or if longer, for so long as the Executive’s right to
reemployment is provided either by statute or by contract, including this
Agreement; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Executive to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, the leave may be extended by the Company for up to twenty-nine
(29) months without causing a Termination of Employment.
          2. Employment Period. The Company hereby agrees to continue the
Executive in its employ for the period commencing on the Effective Date and
ending on the second anniversary of such date (the “Employment Period”), subject
to the provisions of Section 4.

4



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          3. Terms of Employment. (a) Position and Duties. (i) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 90-day period
immediately preceding the Effective Date and (B) the Executive’s services shall
be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location.
          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
          (b) Compensation. (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable to the Executive by the Company and its
Affiliated Companies for any month during the twelve-month period immediately
preceding the month in which the Effective Date occurs. During the Employment
Period, the Annual Base Salary shall be reviewed at least annually and shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary generally awarded in the ordinary course of
business to other peer executives of the Company and its Affiliated Companies.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased.
          (ii) Annual Bonus. In addition to Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual bonus (the “Annual Bonus”) in cash at least equal to the average
annualized (for any fiscal year consisting of less than twelve full months or
with respect to which the Executive has been employed by the Company for less
than twelve full months)

5



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
bonuses paid or payable, including any amount that would have been paid or have
been payable were it not for a mandatory or voluntary deferral of such amount,
including pursuant to the Annual and Long-Term Incentive Plans or any
counterpart or successor plan(s) thereto, to the Executive by the Company and
its Affiliated Companies in respect of the three fiscal years immediately
preceding the fiscal year in which the Effective Date occurs (the “Recent
Average Bonus”). Each such Annual Bonus shall be paid no later than the
fifteenth (15th) day of the third month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive shall
elect to defer the receipt of such Annual Bonus in accordance with the terms of
any deferred compensation plan then in effect.
          (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its Affiliated Companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its Affiliated Companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliated Companies. The amount
payable to the Executive under any such incentive program(s) for any performance
period will be reduced (but not below zero) by the amount of the Annual Bonus
paid or payable to the Executive for such performance period in accordance with
Section 3(b)(ii) above. Any amounts thereafter payable to the Executive under
the incentive program(s) for any performance period shall be paid no later than
the fifteenth (15th) day of the third month of the fiscal year next following
the fiscal year that includes the performance period for which such payments are
awarded.
          (iv) Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its Affiliated
Companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel, accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and its Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after

6



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
the Effective Date to other peer executives of the Company and its Affiliated
Companies.
          (v) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated Companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
Affiliated Companies.
          (vi) Fringe Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits in accordance with the most favorable
plans, practices, programs and policies of the Company and its Affiliated
Companies in effect for the Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its Affiliated Companies.
          (vii) Office and Support Staff. During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its Affiliated Companies at any time during
the 90-day period immediately preceding the Effective Date or, if more favorable
to the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Company and its Affiliated Companies.
          (viii) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its Affiliated Companies as in effect
for the Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer incentives of the Company and its
Affiliated Companies.
          4. Termination of Employment. (a) Death or Disability. The Executive’
shall Terminate Employment automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive or his
legal representative written notice in accordance with Section 11(b) of this
Agreement of its intention to Terminate the Executive’s Employment. In such
event, the Executive’s Termination of Employment shall occur effective on the
30th day after receipt of such notice by the Executive or his legal
representative (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability”

7



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
shall mean the absence of the Executive from the Executive’s duties with the
Company on a full time basis for 180 consecutive business days as a result of a
medically determinable physical or mental impairment that can be expected to
result in death or is otherwise total and permanent as determined by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).
          (b) Cause. The Company may Terminate the Employment of the Executive
during the Employment Period for Cause. For purposes of this Agreement, “Cause”
shall mean (i) repeated violations by the Executive of the Executive’s
obligations under Section 3(a) of this Agreement (other than as a result of
incapacity due to physical or mental illness) which are demonstrably willful and
deliberate on the Executive’s part, which are committed in bad faith or without
reasonable belief that such violations are in the best interests of the Company
and which are not remedied in a reasonable period of time after receipt of
written notice from the Company specifying such violations or (ii) the
conviction of the Executive of a felony involving moral turpitude. For purposes
of this Section 4(b), no act, or failure to act, on the part of the Executive
shall be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer of the Company or
a senior officer of the Company or based upon the advice of counsel for the
Company (or any act which the Executive omits to do because of the Executive’s
reasonable belief that such act would violate law or the Company’s standards of
ethical conduct in its corporate policies) shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (excluding the
Executive, if the Executive is a member of the Board) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel for
the Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Executive committed the conduct described in
Section 4(b)(i) or 4(b)(ii), and specifying the particulars thereof in detail.
          (c) Without Cause. The Company may Terminate the Employment of
Executive during the Employment Period without Cause, in which event, without
limitation, the provisions of Section 5 shall apply.
          (d) Good Reason. The Executive may Terminate Employment for Good
Reason during the Employment Period. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events:

8



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          (i) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;
          (ii) any failure by the Company to comply with any of the provisions
of Section 3(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
          (iii) the Company’s requiring the Executive to be based at any office
or location other than that described in Section 3(a)(i)(B) hereof;
          (iv) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement;
          (v) any failure by the Company to comply with and satisfy
Section 10(c) of this Agreement; or
          (vi) the Company’s request that the Executive perform any illegal, or
wrongful act in violation of the Company ’s code of conduct policies.
For purposes of this Section 4(d), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.
          (e) Without Good Reason. The Executive’s employment may be terminated
during the Employment Period by the Executive without Good Reason.
          (f) Notice of Termination. Any Termination of the Executive’s
Employment by the Company or by the Executive shall be communicated by a Notice
of Termination given to the other party hereto. Such Notice of Termination shall
satisfy the requirements set forth in Section 11(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement which
is relied upon as a basis for the Termination of the Executive’s Employment,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination of the Executive’s
Employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the Date of Termination (which date shall not be more than fifteen (15) days
after the date the Notice of Termination is tendered to the other party). The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the

9



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights under this Agreement. Subject to the provisions of
Section 5, the Executive’s Employment Period ends at 11:59 p.m. on the
Executive’s Date of Termination.
          (g) Date of Termination. “Date of Termination” means the date of which
the Executive’s Termination of Employment occurs, as follows: (i) if the
Executive’s Termination of Employment is by the Company for Cause, or by the
Executive for Good Reason or for other than Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the Executive’s Termination of Employment is by the Company other
than for Cause or Disability, the date on which the Company notifies the
Executive of such termination and (iii) if the Executive’s Termination of
Employment is by reason of death or Disability, the date of death of the
Executive or the Disability Effective Date, as the case may be.
          5. Obligations of the Company upon Termination. (a) Good Reason; Other
Than for Cause, Death or Disability. If, during the Employment Period, the
Executive’s Termination of Employment shall be by Company other than for Cause
or Disability or by the Executive for Good Reason:
          (i) the Company shall pay to the Executive in a lump sum in cash the
aggregate of the following amounts (such aggregate amounts shall be hereinafter
referred to as the “Special Termination Amount”):
     A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination and any Annual Bonus(es) that relate to performance periods that
have ended on or before the Date of Termination, (2) the product of (x) the
higher of (I) the Recent Average Bonus and (II) the Annual Bonus paid or
payable, including any amount that would have been paid or would be payable were
it not for a mandatory or voluntary deferral of such amount (and annualized for
any fiscal year consisting of less than twelve full months or for which the
Executive has been employed for less than twelve full months) for the most
recently completed fiscal year during the Employment Period, if any (the
“Highest Annual Bonus”) and (y) a fraction, the numerator of which is the number
of days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 (provided that, if the Executive’s Date of
Termination is the same day as a Change of Control occurs as defined in the
Annual and Long-Term Incentive Plans or any counterpart or successor plans
thereto, the amount payable under this clause (2) shall be reduced (but not
below zero) by the amounts paid or payable under such plans as a result of the
Change of Control); and (3) any accrued vacation pay; in each case to the extent
not theretofore paid (the sum of the amounts described in clauses (1), (2), and
(3) shall be hereinafter referred to as the “Accrued Obligations”); and
     B. the amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and

10



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
     C. a separate lump-sum supplemental retirement benefit equal to:
     (1) if the Executive is participating in the Johnson Controls, Inc. Pension
Plan (or any successor plan thereto) (the “Pension Plan”) and/or is accruing a
supplemental defined benefit amount under the Johnson Controls, Inc. Restoration
Benefit Plan (the “Restoration Plan”) or any other supplemental and/or excess
retirement plan that provides a defined benefit-type accrual for the Executive
(the “SERP”) as of the Effective Date, the amount, if any, by which (A) the
actuarial equivalent single-sum value (utilizing for this purpose the actuarial
assumptions utilized to determine lump sum payments as of the Date of
Termination with respect to the Pension Plan) of the benefit payable under the
Pension Plan, the related defined benefit component of the Restoration Plan or
any other SERP which the Executive would receive if the Executive’s employment
continued at the compensation level provided for in Sections 3(b)(i) and
3(b)(ii) of this Agreement until the second anniversary of the Effective Date,
assuming for this purpose that all accrued benefits are fully vested and that
benefit accrual formulas and the actuarial assumptions are no less advantageous
to the Executive than those most favorable to the Executive and in effect during
the 90-day period immediately preceding the Effective Date and assuming that the
benefits commence on the earliest date following Termination of Employment on
which the Executive would be eligible to commence benefits under the Pension
Plan, exceeds (B) the actuarial equivalent single-sum value (utilizing for this
purpose the same actuarial assumptions as were utilized in clause (1) above) of
the Executive’s actual benefit (paid or payable) with payment assumed to have
commenced at the same time as under clause (1) above, if any, under the Pension
Plan, the Restoration Plan and the SERP; or
     (2) if the Executive is participating in the Johnson Controls, Inc. Savings
and Investment (401k) Plan, or any successor plan thereto (the “SIP”), and/or is
eligible for any supplemental defined contribution benefits under the
Restoration Plan or any other supplemental or excess retirement plan that
provides a defined contribution-type benefit for the Executive (the “DC SERP”)
as of the Effective Date, the amount equal to the Company non-matching and
non-elective deferral contributions that would have been made for the Executive
under the SIP, the Restoration Plan and the DC SERP if the Executive’s
employment continued at the compensation level provided for in Sections 3(b)(i)
and 3(b)(ii) of this Agreement until the second anniversary of the Effective
Date, assuming for this purpose that the Executive’s accounts are fully vested
and that the contribution formulas are no less advantageous to the Executive
than those most favorable to the Executive and in effect during the 90-day
period immediately preceding the Effective Date, but determined without regard
to any interest such amounts would have earned until the second anniversary of
the Effective Date.

11



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          Such lump sum shall be paid within thirty (30) business days after the
Executive’s Separation from Service, provided that (x) if the Executive is a
Specified Employee, payment will be delayed until no earlier than six (6) months
and no later than seven (7) months after the date of the Executive’s Separation
from Service, and if so delayed, such payment shall be accompanied by a payment
of interest at an annual rate equal to the “prime rate” as published from time
to time by The Wall Street Journal, such rate changing as and when such
published rate changes (the “Prime Rate”), compounded quarterly, and (y) if the
Effective Date is prior to a Change of Control pursuant to Section 1(a)(ii),
payment will be made within thirty (30) business days following the Change of
Control.
          (ii) until the second anniversary of the Effective Date, or such
longer period as any plan, program, practice or policy may provide, the Company
shall continue welfare benefits to the Executive and/or the Executive’s family
at least equal to those which would have been provided to them in accordance
with the plans, programs, practices and policies described in Section 3(b)(iv)
of this Agreement if the Executive’s Employment had not been Terminated in
accordance with the most favorable plans, practices, programs or policies of the
Company and its Affiliated Companies applicable generally to other peer
executives and their families during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
Affiliated Companies and their families, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility. For
purposes of determining eligibility of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until the second anniversary of the
Effective Date and to have retired on the last day of such period. With respect
to the foregoing:
     A. If applicable, following the end of the COBRA continuation period, if
such health care coverage is provided under a health plan that is subject to
Code Section 105(h), benefits payable under such health plan shall comply with
the requirements of Treasury regulation section 1.409A-3(i)(1)(iv)(A) and
(B) and, if necessary, the Company shall amend such health plan to comply
therewith. The continuation of health care coverage hereunder shall count as
COBRA continuation coverage;
     B. If the Executive is a Specified Employee, then during the first six
(6) months following the Executive’s Separation from Service, the Executive
shall pay the Company for any life insurance coverage that provides a benefit in
excess of $50,000 under a group term life insurance policy. After the end of
such six (6)-month period, the Company shall make a cash payment to the
Executive equal to the aggregate premiums paid by the Executive for such
coverage, and

12



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
such payment shall be credited with interest at an annual rate equal to the
Prime Rate, compounded quarterly, and thereafter such coverage shall be provided
at the expense of the Company for the remainder of the period ending on the
second anniversary of the Effective Date; and
     C. If the Effective Date is prior to a Change of Control pursuant to
Section 1(a)(ii), then the Company shall fulfill its obligations hereunder by
providing retroactive welfare benefits coverage to the Executive’s Date of
Termination and, if the Executive has paid COBRA premiums for health care
coverage from the Date of Termination through the date of the Change of Control,
the Company shall reimburse the Executive for the aggregate amount of such COBRA
premiums within thirty (30) business days following the Change of Control,
without liability for interest thereon; and
          (iii) to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
pursuant to this Agreement under any plan, program, policy or practice or
contract or agreement of the Company and its Affiliated Companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).
          (b) Death. If the Executive’s Termination of Employment is by reason
of the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of the Special Termination Amount
and the timely payment or provision of Other Benefits. The Special Termination
Amount shall be paid to the Executive’s estate or beneficiary, as applicable, in
a lump sum in cash within 30 days of the Date of Termination. With respect to
the provision of Other Benefits, the term Other Benefits as utilized in this
Section 5(b) shall include, and the Executive’s family shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and any of its Affiliated Companies to surviving families of peer
executives of the Company and such Affiliated Companies under such plans,
programs, practices and policies relating to family death benefits, if any, as
in effect with respect to other peer executives and their families at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company and its Affiliated Companies and their families.
          (c) Disability. If the Executive’s Termination of Employment is by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of the Special Termination Amount and the timely payment or
provision of Other Benefits. The Special Termination Amount shall be paid to the
Executive at the same time and in the same manner as the payment would be made
pursuant to Section 5(a). With respect to the provision of Other Benefits, the
term Other Benefits as utilized in this Section 5(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to

13



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
receive, disability and Other Benefits at least equal to the most favorable of
those generally provided by the Company and its Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and its
Affiliated Companies and their families.
          (d) Termination by Company for Cause; Termination by Executive for
Other than for Good Reason.
          (i) If the Executive’s Termination of Employment during the Employment
Period is by the Company for Cause, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive his Annual Base Salary through the Date of Termination (subject to any
deferral election then in effect) and the payment, in accordance with the terms
of the Johnson Controls, Inc. Executive Deferred Compensation Plan and the
Johnson Controls, Inc. Retirement Restoration Plan (or other relevant
nonqualified deferred compensation plan), of any previously vested amounts, in
each case to the extent theretofore unpaid.
          (ii) If the Executive voluntarily Terminates Employment during the
Employment Period, excluding a Termination of Employment for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within thirty (30) business days of the Executive’s
Separation from Service; provided that if the Executive is a Specified Employee,
payment will be delayed until no earlier than six (6) months and no later than
seven (7) months after the date of Separation from Service, and, if so delayed,
such payment shall be credited with interest at an annual rate equal to the
Prime Rate, compounded quarterly.
          6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliated
Companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its Affiliated Companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its Affiliated Companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

14



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          7. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Section 6(a)(ii), such amounts shall not be reduced whether or not
the Executive obtains other employment. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the Prime Rate, compounded quarterly. The Company shall make
such payment to the Executive within thirty (30) business days (but in no event
later than the end of the calendar year following the calendar year in which the
Executive incurred such fees and expenses) following receipt from the Executive
of documentation substantiating such fees and expenses.
          8. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (and any interest or penalty imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 8(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable shall be made by first reducing the
Payments under Section 5(a)(i)(B), unless an alternative method of reduction is
elected by the Executive, and in any event shall be made in such a manner as to
maximize the Value of all Payments actually made to the Executive. For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts payable under
this Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to Section 8(a). The Company’s
obligation to make Gross-Up Payments

15



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
under this Section 8 shall not be conditioned upon the Executive’s Termination
of Employment.
          (b) Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to the Executive: (1) if the
Effective Date is prior to a Change of Control pursuant to Section 1(a)(ii),
within thirty (30) business days following the Change of Control, or if later,
within five (5) business days of the receipt of the Accounting Firm’s
determination, but no later than 21/2 months following the year in which the
Change of Control occurs; (2) if the Executive’s Termination of Employment is on
or after a Change of Control and the Executive is a Specified Employee, no
earlier than six (6) months and no later than seven (7) months after the date of
the Executive’s Separation from Service, and such Gross-Up Payment shall be
credited with interest at an annual rate equal to the Prime Rate, compounded
quarterly or (3) otherwise, within ninety (90) days following the Executive’s
Separation from Service; provided that the Executive shall not have discretion
to choose the tax year in which the Gross-Up Payment shall be made if the
calendar year ends during any such payment period.
          Notwithstanding the foregoing, if the Executive is required to pay the
excise tax imposed under Code Section 4999 prior to the applicable payment date
for the Gross-Up Payment described hereinabove (such as, for instance, because
other payments due to the Executive without regard to this Agreement cause the
Excise Tax to be due), then the Company shall promptly reimburse the Executive
for the amount of Excise Taxes paid by the Executive under Code Section 4999,
plus an amount equal to the additional taxes imposed on the Executive due to the
Company’s reimbursement of the Excise Tax and such additional taxes. In no event
shall the payment described in this paragraph be paid to the Executive later
than the end of the calendar year following the year in which the Executive
remits such taxes. In such event, the Gross-Up Payment, if and when paid, shall
be reduced by the payment previously made to the Executive under this paragraph.
          If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion that failure to
report the

16



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
Excise Tax on the Executive’s applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any determination
by the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Code Section 4999 at the time of
the initial determination by the Accounting Firm hereunder it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred. Any such Underpayment shall be promptly paid by the Company
to or for the benefit of the Executive following the date the Executive remits
the taxes, or if earlier, the date the Internal Revenue Service assesses such
additional taxes, but no later than the calendar year following the calendar
year in which the Executive remits the additional taxes. The Executive shall
provide written notice to the Company and documentation substantiating the
amount of additional taxes paid or assessed.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment or Underpayment. Such notification shall be
given as soon as practicable but no later than ten (10) business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30)-day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim,
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
          (iii) cooperate with the Company in good faith in order to effectively
contest such claim, and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise

17



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 8(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall indemnify and hold the Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such payment or with respect to any imputed
income with respect to such payment; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 8(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 8(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 8(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of thirty
(30) days after the Company’s receipt of notice of such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.
          Notwithstanding any other provision of this Section 8, the Company,
may in its sole discretion, in lieu of making a payment to the Executive,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
          Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

18



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          “Excise Tax” shall mean the Excise Tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with the respect to such
Excise Tax.
          “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
          A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
          The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
          “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
          9. Confidential Information. (a) The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its Affiliated
Companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company or any of its
Affiliated Companies and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). During employment and for two years after the Executive’s
Termination of Employment, the Executive, except as may otherwise be required by
law or legal process, shall not use any such information except on behalf of the
Company and shall not communicate or divulge any such information, knowledge or
data to anyone other than the Company and those designated by it. This covenant
shall survive the termination of this Agreement. Nothing in this paragraph is
intended or shall be construed to limit in any way Executive’s independent duty
not to misappropriate Trade Secrets of the Company.
          (b) “Trade Secret” means information of the Company and its Affiliated
Companies, including a formula, pattern, compilation, program, device, method,
technique or process, that derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and that is the subject of efforts by the Company or
an Affiliated Company to maintain its secrecy that are reasonable under the
circumstances. During employment with the Company and its Affiliated Companies,
Executive shall preserve and protect Trade Secrets from

19



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
unauthorized use or disclosure, and after Termination of Employment, Executive
shall not use or disclose any Trade Secret until such time as that Trade Secret
is no longer a secret as a result of circumstances other than a misappropriation
involving the Executive.
          10. Successors. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effective date of such purchase, merger, consolidation or other transaction
shall be a breach of this Agreement constituting “Good Reason” hereunder, except
that for purposes of implementing the foregoing, the date upon which such
purchase, merger, consolidation or other transaction becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
          11. Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Wisconsin, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
          If to the Executive:

20



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
If to the Company:
Johnson Controls, Inc.
5757 North Green Bay Avenue
Milwaukee, Wisconsin 53209
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation. In addition, if prior to the date
of payment of any payment hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due with respect to any payment or benefit to be provided
hereunder, the Company shall (unless otherwise directed by the Executive, to the
extent such direction does not cause a violation of Code Section 409A) provide
for an immediate payment of the amount needed to pay the Executive’s portion of
such tax (plus an amount equal to the taxes that will be due on such amount) and
the Special Termination Amount shall be reduced accordingly.
          (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to Terminate
Employment for Good Reason pursuant to Section 4(c)(i)-(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
          (f) The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, prior to the Effective Date, may be terminated by either the Executive or
the Company at any time. Moreover, if prior to the Effective Date, (i) the
Executive’s employment with the Company terminates or (ii) the Executive ceases
to be an officer of the Company, then the Executive shall have no further rights
under this Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment agreement between the parties.
          (g) This Agreement shall be governed by the laws of the State of
Wisconsin, without reference to conflict of law principles thereof.

21



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          (i) If, after a Change of Control, any payment amount or the value of
any benefit under this Agreement is required to be included in an Executive’s
income prior to the date such amount is actually paid or the benefit provided as
a result of the failure of this Agreement (or any other arrangement that is
required to be aggregated with this Agreement under Code Section 409A) to comply
with Code Section 409A, then the Executive shall receive a payment, in a lump
sum, within ninety (90) days after the date it is finally determined that the
Agreement (or such other arrangement that is required to be aggregated with this
Agreement) fails to meet the requirements of Section 409A of the Code; such
payment shall equal the amount required to be included in the Executive’s income
as a result of such failure and shall reduce the amount of payments or benefits
otherwise due hereunder.
          (ii) The Company and the Executive intend the terms of this Agreement
to be in compliance with Section 409A of the Code. To the maximum extent
permissible, any ambiguous terms of this Agreement shall be interpreted in a
manner which avoids a violation of Section 409A of the Code.
          (h) To avoid a violation of Section 409A of the Code, the Executive
acknowledges that, with respect to payments that may be payable or benefits that
may be provided under this Agreement that are subject to Section 409A of the
Code and that are not timely paid or provided, the Executive must make a
reasonable, good faith effort to collect any payment or benefit to which the
Executive believes the Executive is entitled hereunder no later than ninety
(90) days after the latest date upon which the payment should have been made or
benefit provided under this Agreement, and if not paid or provided, must take
further enforcement measures within one hundred eighty (180) days after such
latest date. Failure to comply with these deadlines will not result in the loss
of any payment or benefit to which the Executive is otherwise entitled.
          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from its Board of Directors, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

                  JOHNSON CONTROLS, INC.    
 
           
 
  By:        
 
     
 
Stephen Roell, CEO    

22